UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7790



DON LOUIS BARKER, JR.,

                                            Petitioner - Appellant,

          versus


ROBERT SPANGLER, Acting Warden; ATTORNEY GEN-
ERAL FOR THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
2625-MJG)


Submitted:   April 27, 2001                  Decided:   May 17, 2001


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Louis Barker, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Celia Anderson Davis, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Don Louis Barker, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    Barker v. Spangler, No. CA-

00-2625-MJG (D. Md. Nov. 27, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2